Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 6/14/2022 are acknowledged.  Claims 1, 3, 5-8, 10, and 14-17 remain pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 
Response to Arguments
Arguments filed 6/14/2022 have been considered.
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Further, Joseph suggests applying the biofilm buildup solutions taught by Joseph to other implantable devices.  Joseph teaches that biofilms on implanted medical devices are a major concern and problem (para [0004]) and teaches that they are a specific concern on cochlear implants (para [0009]).  Joseph further concludes that those skilled in the art can implement the biofilm combating invention in other contexts where a device is implanted in the body (para [0094]).  Thus the previous rejection relies on teachings and suggestions derived from the prior art.
	In reply to the argument labeled first, Joseph expressly provides a teaching and motivation to apply the biofilm combating invention to other medical implants as discussed above (para [0004], [0009], para [0094]).  Joseph provides all the structure needed to implement the biofilm combating invention taught by Jospeh in other devices.  The only thing Joseph does not teach is the specific structure of a cochlear implant which is provided by Kasic.  But, Joseph does suggest adding the biofilm combating invention to cochlear implants by recognizing that they are a device where biofilm is a concern (para [0004] and [0009]) and stating, ”It will be appreciated by those skilled in the art that the invention described herein can be implemented in a range of contexts in which a device is implanted in the body of a patient, in which case the implant surfaces are at risk for infection with biofilm microorganisms” (para [0094]).  While multiple KSR rationales may support the rejection, the rejection includes a teaching, suggestion, and motivation that renders the claim obvious. 
	This is strikingly different than the applicant’s alleged laudatory statement to teach all fusion reactors.  Here there is a teaching of the structures to combat biofilms in implanted devices (Joseph), a suggestion to apply those structures to other implants including cochlear implants (Joseph), and a teaching of the structure of a cochlear implant (Kasic).  
	In reply to the argument labeled second, Joseph again provides an express teaching on which the rejection is founded.  Joseph states, “Aside from the fact that the voltage source, e.g., a battery, may  render the device portable and usable by the patient, the particular type of  device used to generate the electric field is not critical to the practice of the invention, and a wide variety of devices that are capable of generating an electric field of appropriate voltage and amperage may be used” (para [0059]).  Thus, Jospeh teaches other devices can be used so long as they provide the power needed.  Inductive coils are taught by Kasic as being a device that can provide power.  The argument raised by the applicant ignores the general teaching of Joseph to use any power source.  
	Additionally, a person having ordinary skill in the art is not a robot that requires a step by step recipe of how to combine the teachings.  The person having ordinary skill in the art is intelligent and likely highly educated in the medical and biotechnology fields.  They are certainly capable of recognizing that an inductive coil, that is taught as a power source no less, can be used to power other things including a pair of biofilm preventing electrodes that are taught to be powerable by a variety of power sources where the specific power source is not important or critical.  The rejection teaches all of the required claim limitations. 
	With regards to Arumugam, para [0003] teaches that redox properties of electrodes can be used to detect bacteria.  This provides the teaching to use redox properties of electrodes to detect biofilm (bacteria) even if Arumugam later teaches other specific embodiments.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2013/0041238) in view of Kasic (US 2006/0183965).
	With regards to claim 1, Joseph et al. teaches a medical implant (implantable catheter 10) comprising a pair of electrodes (outer electrodes 26 and 28) mounted to the exterior surface of the housing and interconnected to a power source to produce a direct current over the exterior surface of the implantable medical device (fig 1, 2; abstract; para [0053]-[0055]; claim 56).  
	Joseph et al. does not teach that the exterior surface is an exterior surface of a housing enclosing a power source.  Joseph et al. teaches that the electrodes are used to prevent biofilm buildup on the implant (abstract).  Joseph et al. also teaches that medical implants where biofilm buildup is a concern include various implants including cochlear implants (para [0009]).  A person having ordinary skill in the art would have found it obvious to have applied the teaching of Joseph to eliminate biofilm using exterior surface electrodes to cochlear implants motivated by an expectation of successfully and desirably limiting biofilm build up on the implants. 
	Joseph et al., however, is silent as to the structure of a cochlear implant device.  It is thus necessary and therefore obvious to look to the prior art for known cochlear implant devices.  Kasic teaches a cochlear implant (100) which has a housing (110) in which is a power source (internal battery 140, power manager 142 coil 118), and controllers (processors 150, 152 and logic circuitry 256) (abstract; para [0037]-[0046]; and fig 2B).  Kasic teaches that the power source has a coil (receiving coil 118) that may be inductively coupled to a wireless charging source (to external unit 160 coil 162 to recharge) (para [0042] and fig 2b) to generate a voltage.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made a cochlear implant as taught by Kasic motivated by an expectation of successfully providing a cochlear implant.  
	Joseph teaches that the biofilm preventing electrodes can be powered by a variety of power sources such as batteries or wirelessly and that the power source is not critical (para [0059]). A person having ordinary skill in the art would have found it obvious to have powered the electrodes with any type of power source including from a battery or directly from an inductive coil motivated by an expectation of successfully providing the power to the electrodes.  
	The combination results in a housing having an external surface and enclosing a power source and a pair of electrodes mounted to the exterior surface of the housing and interconnected to the power source to produce a direct current over the exterior surface of the housing.
	The combination above results in the implant being a cochlear implant.
	Additionally and alternatively a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have applied the external electrode biofilm prevention system of Joseph et al. to the housing of the cochlear implant of Kasic in order to prevent biofilm buildup on the implant.  
	Kasic teaches that the power source has a coil (receiving coil 118) that may be inductively coupled to a separate wireless charging source (to external unit 160 coil 162 to recharge) (para [0042] and fig 2b) to generate a voltage.
	Joseph teaches that the biofilm preventing electrodes can be powered by a variety of power sources such as batteries or wirelessly and that the power source is not critical (para [0059]). A person having ordinary skill in the art would have found it obvious to have powered the electrodes with any type of power source including from a battery or directly from an inductive coil motivated by an expectation of successfully providing the power to the electrodes.  
	The combination results in a housing having an external surface and enclosing a power source and a pair of electrodes mounted to the exterior surface of the housing and interconnected to the power source (power source powers the implant as a whole) to produce a direct current over the exterior surface of the housing. 
	The combination above results in the implant being a cochlear implant.
	Either combination (Joseph modified by Kasic or Kasic modified by Joseph) results in the claimed wireless charging source (160 and 162 of Kasic) that can produce a predetermined voltage (the voltage needed to power the disinfecting electrodes) when the coil (internal receiving coil 118) is inductively coupled and the claimed cochlear implant with an internal receiving coil.  The teaching of Joseph to use wireless power and that the powering of the electrodes is not critical renders it obvious to have the electrodes only powered with the wireless induction is occurring (one can select whatever power source for the electrodes).  Both combination results in the claimed pair of exterior surface electrodes. 
	With regards to claim 3, Joseph et al. teaches that the current over the exterior surface of the housing has a current density within the claimed range (gives an included range of 5 to 50 µA/cm2) (claim 41). 
	With regards to claim 5, Kasic teaches that control instructions are provided to the control processors in housing of the implant (para [0042]).  The controller is connected to the power source and thus the pair of electrodes.  Joseph et al. teaches activating the electrodes to destroy biofilm when it is detected that biofilm has built up (para [0085]).
	A person having ordinary skill in the art would have found it obvious to have used the controller to automate the control of the electrode activation in order to achieve automatic control.  
	The combination results in the housing further includes a controller coupled to the power source and the pair of electrodes to control when the pair of electrodes produces the electrical current over the exterior surface of the housing.
	With regards to claim 6, Joseph et al. teaches that the electrical current over the exterior of the housing can be applied for extended periods of time (such as 72 hours) that are at least one hour (claim 38).  The combination above results in the controller programmed as claimed.
	With regards to claim 10, Joseph et al. teaches providing a medical implant (implantable catheter 10) comprising a pair of electrodes (outer electrodes 26 and 28) mounted to the exterior surface of the housing and interconnected to a power source to produce a direct current over the exterior surface of the implantable medical device (fig 1, 2; abstract; para [0053]-[0055]; claim 56).  Joseph et al. teaches producing the direct current over the exterior surface of the medical implant for a predetermined time (time period selected) and at a predetermined current density (at the taught voltage density) if a biofilm is present on the exterior surface of the medical implant (teaches detecting biofilm and then using the electric field to remove the biofilm (abstract; para [0021]-[0022], [0083], [0085]).
	Joseph et al. does not teach that the exterior surface is an exterior surface of a housing enclosing a power source.  Joseph et al. teaches that the electrodes are used to prevent biofilm buildup on the implant (abstract).  Joseph et al. also teaches that medical implants where biofilm buildup is a concern include various implants including cochlear implants (para [0009]).  A person having ordinary skill in the art would have found it obvious to have applied the teaching of Joseph to eliminate biofilm using exterior surface electrodes to cochlear implants motivated by an expectation of successfully and desirably limiting biofilm build up on the implants. 
	Joseph et al., however, is silent as to the structure of a cochlear implant device.  It is thus necessary and therefore obvious to look to the prior art for known cochlear implant devices.  Kasic teaches a cochlear implant (100) which has a housing (110) in which is an internal battery (140) and controllers (processors 150, 152 and logic circuitry 256) (abstract; para [0037]-[0046]; and fig 2B).   A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made a cochlear implant as taught by Kasic motivated by an expectation of successfully providing a cochlear implant.  
	Kasic teaches that the power source has a coil (receiving coil 118) that may be inductively coupled to a separate wireless charging source (to external unit 160 coil 162 to recharge) (para [0042] and fig 2b) to generate a voltage.
	Joseph teaches that the biofilm preventing electrodes can be powered by a variety of power sources such as batteries or wirelessly and that the power source is not critical (para [0059]). A person having ordinary skill in the art would have found it obvious to have powered the electrodes with any type of power source including from a battery or directly from an inductive coil motivated by an expectation of successfully providing the power to the electrodes.  
	The combination above results in the implant being a cochlear implant.
	Additionally and alternatively a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have applied the external electrode biofilm prevention system of Joseph et al. to the housing of the cochlear implant of Kasic in order to prevent biofilm buildup on the implant.  
	Kasic teaches that the power source has a coil (receiving coil 118) that may be inductively coupled to a separate wireless charging source (to external unit 160 coil 162 to recharge) (para [0042] and fig 2b) to generate a voltage.
	Joseph teaches that the biofilm preventing electrodes can be powered by a variety of power sources such as batteries or wirelessly and that the power source is not critical (para [0059]). A person having ordinary skill in the art would have found it obvious to have powered the electrodes with any type of power source including from a battery or directly from an inductive coil motivated by an expectation of successfully providing the power to the electrodes.  
	The combination results in a housing having an external surface and enclosing a power source and a pair of electrodes mounted to the exterior surface of the housing and interconnected to the power source (power source powers the implant as a whole) to produce a direct current over the exterior surface of the housing.
	The combination above results in the implant being a cochlear implant.
	Either way, the combination results in the method as claimed.  The claimed wireless charging source (160 and 162 of Kasic) that produces a predetermined voltage (the voltage needed to power the disinfecting electrodes) when the coil (internal receiving coil 118) is inductively coupled and the claimed cochlear implant with an internal receiving coil.  The teaching of Joseph to use wireless power and that the powering of the electrodes is not critical renders it obvious to have the electrodes only powered with the wireless induction is occurring (one can select whatever power source for the electrodes).  Both combinations results in the claimed pair of exterior surface electrodes that treat the exterior surface of the implant.
	With regards to claim 14, Joseph et al. teaches that the current density is within the claimed range (gives an included range of 5 to 50 µA/cm2) (claim 41).
	With regards to claim 15, Joseph et al. teaches chat the predetermined time period is at least one hour (the electrical current over the exterior of the housing can be applied for extended periods of time (such as 72 hours) that are at least one hour (claim 38)).

Claims 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2013/0041238) and Kasic (US 2006/0183965) as applied to claims 6 and 14 above and further in view of Arumugam et al. (US 2013/0213823).  
	With regards to claim 7, Joseph et al. teaches using the electrodes to detect biofilm presence using impedance change (para [0085] and [0086]) and teaches that other detection methods can be used (para [0022]).  A person having ordinary skill in the art would have found it obvious to have used the controller to automate the control of the electrode activation and device as a whole in order to achieve automatic control.  Thus, the combination above results in the controller being programmed to sample a pair of electrodes to determine whether a biofilm is formed. 
	Joseph et al., however, does not specify doing so by monitoring redox properties of the electrodes.  Arumugam et al. teaches that bacteria (biofilm) can be detected using electrically with electrode by a variety of means including impedance spectroscopy and redox reactions (para [0003]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have detected biofilm electrically with the electrodes by monitoring redox properties, impedance change, or both motivated by an expectation of successfully detecting biofilm. 
	With regards to claim 8, Joseph et al. teaches generating the electrical current over the exterior surface of the housing in response to determining that a biofilm is present (para [0085]). A person having ordinary skill in the art would have found it obvious to have used the controller to automate the control of the electrode activation and device as a whole in order to achieve automatic control.   The combinations thus results in wherein the controller is programmed to produce the electrical current over the exterior surface of the housing in response to determining that the redox properties indicate the presence of a biofilm.
	With regards to claim 16, Joseph et al. teaches using the electrodes to detect biofilm presence using impedance change (para [0085] and [0086]) and teaches that other detection methods can be used (para [0022]).  A person having ordinary skill in the art would have found it obvious to have used the controller to automate the control of the electrode activation and device as a whole in order to achieve automatic control.  Thus, the combination above results in the controller being programmed to sample a pair of electrodes to determine whether a biofilm is formed. 
	Joseph et al., however, does not specify doing so by monitoring redox properties of the electrodes.  Arumugam et al. teaches that bacteria (biofilm) can be detected using electrically with electrode by a variety of means including impedance spectroscopy and redox reactions (para [0003]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have detected biofilm electrically with the electrodes by monitoring redox properties, impedance change, or both motivated by an expectation of successfully detecting biofilm. 
	The combination results in the step of sampling the pair of electrodes to determine whether a biofilm is formed by monitoring the redox properties of the pair of electrodes.
	With regards to claim 17, Joseph et al. teaches generating the electrical current over the exterior surface of the housing in response to determining that a biofilm is present (para [0085]). A person having ordinary skill in the art would have found it obvious to have used the controller to automate the control of the electrode activation and device as a whole in order to achieve automatic control.   The combinations thus results in wherein the controller is programmed to produce the electrical current over the exterior surface of the housing in response to determining that the redox properties indicate the presence of a biofilm.  
	The combination results in the step of producing the direct current over an exterior surface of the medical implant is performed if the step of sampling the pair of electrodes 133184719.2 8/9/2018to determine whether a biofilm has altered the redox properties of the pair of electrodes determines that the biofilm is present.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799